Citation Nr: 0603846	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-36 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for degenerative disc 
disease and arthritis of the lumbar segment of the spine.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in St. 
Petersburg, Florida.  That decision denied entitlement to 
service connection for hypertension, heart disease, 
degenerative disc disease and arthritis of the lumbar segment 
of the spine, bilateral hearing loss, and tinnitus.  These 
four issues were appealed to the Board.  

In November 2004, the veteran testified at a Travel Board 
hearing before the undersigned member of the Board.  A 
transcript of that hearing was produced and has been included 
in the claims folder for review.  

After that hearing and upon further inspection of the record, 
the Board issued a Decision/Remand in February 2005.  
Specifically, the Board decision denied entitlement to 
service connection for hypertension and heart disease.  With 
respect to the other three issues, the Board concluded that 
additional development of the case was necessary.  Hence, the 
claim was remanded to the Appeals Management Center (AMC) for 
the purpose of obtaining medical opinions.  

After obtaining the requested medical information, the claims 
folder was returned to the AMC.  The AMC granted service 
connection for bilateral hearing loss.  Per the AMC, the 
claim involving tinnitus was deferred due for "legislative 
purposes".  The remaining issue involving the back has since 
been returned to the Board.  

The issue involving tinnitus addressed in the Remand portion 
of this action is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on the part of the 
veteran.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  A recent VA medical examination report failed to 
etiologically link the veteran's current lower back 
disabilities, to include arthritis and degenerative disc 
disease of the lumbar segment of the spine, with the 
veteran's military service and any incident therein.  


CONCLUSION OF LAW

Degenerative disc disease and arthritis of the lumbar segment 
of the spine was not incurred or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA satisfied its duty to notify the veteran by means of a 
March 2002 letter from the agency of original jurisdiction 
(AOJ) that was issued prior to the initial AOJ decision.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his, and the VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

Additionally, the Board notes that the veteran was notified 
of the information necessary to substantiate his claim by 
means of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and the Board's action of February 2005.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that he currently has a back disability that is related to an 
inservice injury.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA during the course of this appeal, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  Additionally, with the issuance of each 
SSOC, the VA informed the veteran that if he had any 
additional information with respect to his claim, he was to 
forward said evidence to the RO for consideration.  The VA 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The veteran was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
record reflects that during the course of this appeal, the 
veteran has done just that - he has submitted evidence for 
consideration, and that evidence has been accepted/considered 
by the VA.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent a VA medical examination in April 2005.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The record reflects that the veteran did take 
advantage of the opportunity to present testimony before the 
Board and did so in November 2004.  The veteran was given 
notice that the VA would help him obtain evidence but that it 
was up to the veteran to inform the VA of that evidence.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his back 
claim, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone medical examinations so that the VA would have a 
complete picture of the veteran's various back-related 
disorders.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and SSOCs, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2005), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  When 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service-connected.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

During the veteran's three years of active duty, while 
performing his duties, the veteran fell onto his buttocks.  
The veteran's service medical records do not show specific 
treatment for this fall.  Additionally, when the veteran left 
active duty in 1956, the veteran was asked by medical 
personnel whether he had any manifestations or symptoms of 
any type of a back disability, including pain.  The veteran 
responded in the negative.  When the veteran was discharged, 
he did not submit a claim for VA benefits involving the back.  
This was in 1956.

In 2002, the veteran submitted a claim for benefits.  He 
claimed that since leaving the military, he had suffered from 
various back disabilities leading to two different surgeries.  
He averred that if he had not suffered from the fall while in 
service, he would not now have a permanent lower back 
disability.  

To support his claim, the veteran submitted written 
statements and proffered testimony before the Board.  During 
his testimony, the veteran repeated his previous contentions.  
Specifically, he stated that within a short time after 
leaving the military, he had to receive medical treatment for 
pain and discomfort of the back.  He contended that he did 
not suffer from an intervening act or accident and that it 
was his opinion that his current back disability was related 
to the inservice fall.  He further purported that his private 
doctors has attributed his post-service back problems with 
his military service.  

As a result of the Board's Decision/Remand of February 2005, 
the veteran underwent an examination of the spine in April 
2005.  Before the doctor examined the veteran, he, per the 
exam report, reviewed all of the veteran's previously 
obtained medical records and the claims folder.  The doctor 
noted that the veteran had experienced a one-time fall onto 
his buttocks while the veteran was in the military.  After 
talking with the veteran and examining him, the doctor 
diagnosed the veteran as suffering from the residuals of two 
surgeries to the back along with degenerative arthritis and 
degenerative disc disease.  The doctor further noted:

	. . . He had one fall [in three 
years of service] onto his buttocks 
during which he had transient back pain 
while in the Marines and approximately 
ten years later developed pain in his 
back which has required two surgeries. . 
. . In my opinion, this [the veteran's 
current back disability] is less likely 
than not related to his military service, 
as there is a temporal disconnect between 
the development of his chronic back 
problems and his one single, mild 
traumatic accident during the military 
service. . . . In my requested medical 
opinion, his degenerative changes that he 
has had ever since his first back 
operation and continues to have today are 
unrelated to his military service.

Despite the above opinion, the veteran and his representative 
have insinuated that reports from private physicians support 
the veteran's contentions, i.e., that his current back 
disability is related to his military service.  For example, 
a letter from Doctor S. Kulkarni, dated May 2002, stated it 
was his opinion that the veteran injured his back when he 
fell on his buttocks while in service.  He further suggested 
that the current back disability was somehow related to the 
injury in service.  It is noted that the doctor stated that 
he made his conclusion based on the history provided by the 
veteran and the available medical records.  

Contrary to the opinion provided by Dr. Kulkarni is a 
surgerical report completed in September 1973 by Doctor E. 
Mollin.  Specifically, Dr. Mollin wrote that the veteran only 
had an eight year history of low back pain, not a seventeen 
year history as the veteran and Dr. Kulkarni have claimed.  
Additional private medical records stemming from 1977 to 1994 
also do not attribute the veteran's current back disability 
with the veteran's military service or any incidents therein.  

Nevertheless, the Board finds the statement from Dr. Kulkarni 
inconclusive and speculative.  In other words, it is not 
definitive in proving the claim.  The assertion is deemed to 
be of limited weight as the statement fails to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the most recent medical opinion provided by 
the VA examiner has not suggested that there is any 
relationship between the current back disabilities of 
arthritis and degenerative disc disease of the lumbar segment 
of the spine and the veteran's military service.  With 
respect to the opinion given by Dr. Kulkarni, it was provided 
many, many years after the veteran's discharge from the 
military service.  Moreover, it was made by a doctor who did 
not treat the veteran immediately following the reported 
injury.  The Board finds that the physician's opinion 
regarding a nexus or aggravation to be less probative because 
it is less-informed.  On the other hand, the most recent VA 
examiner thoroughly reviewed the veteran's claims file 
including all clinical records prior to rendering a final 
diagnosis.  In arriving at this conclusion, the VA examiner 
concluded that the veteran was not suffering from a back 
disability related to the veteran's military service or any 
incident therein.

The Board acknowledges the statements by the veteran relating 
his current back disability to service.  Undoubtedly, these 
statements made over the years by the veteran, and repeated 
by the veteran's accredited representative, were made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  The Board notes that the veteran 
is competent to report that on which he has personal 
knowledge, i.e., what comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran 
is a lay person, and as a layperson, he does not have the 
expertise to opine regarding medical diagnosis or etiology.  
He cannot state, with medical certainty, that he does have a 
back disability (classified as arthritis and degenerative 
disc disease of the lumbar segment of the spine) that was the 
result of or related to his military service.  In the absence 
of evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions made by 
him are no more than unsubstantiated conjecture and are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from a disabilities of the lumbar 
segment of the spine, credible medical evidence etiologically 
linking these conditions with the veteran's military service 
or to a possible injury that the veteran suffered therefrom 
while in service has not been presented.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 (2005).  
The veteran's claim is thus denied.


ORDER

Entitlement to service connection for degenerative disc 
disease and arthritis of the lumbar segment of the spine is 
denied.  


REMAND

As noted in the Introduction, the claim involving entitlement 
to service connection for tinnitus was remanded to the AMC in 
the Board's Decision/Remand of February 2005.  Instead of 
completing the processing of this claim, the AMC stated that 
it could not process the claim because of "legislative 
purposes".  

The Court, in 2005, issued a decision in Smith v. Nicholson, 
19 Vet. App. 63 (2005), that reversed a December 2000 Board 
decision, which concluded that no more than a single 10 
percent disability rating could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under pre-1999 
regulations.  The VA expressed disagreement with the Court's 
decision in Smith and has appealed to the United States Court 
of Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code 6260. 

The veteran's claim was filed prior to June 13, 2003.  It was 
not filed prior to June 10, 1999.  It does involve a claim 
for service connection.  It is apparent to the Board that the 
Secretary's stay does not apply to this case.  However, the 
AMC has not issued a decision on the merits of the claim.  
The AMC has not reviewed the claim in conjunction with the 
medical evidence obtained as a result of the Board's 
Decision/Remand of February 2005.  These actions must occur 
prior to further processing by the Board.  They must occur 
because if the AMC denies the veteran's claim, the AMC must 
issue a Supplemental Statement of the Case to the veteran in 
accordance with 38 C.F.R. § 19.31 (2005).  

Thus, the claim is remanded to the AMC for the following 
action:

The AMC should readjudicate the claim.  
If the benefit sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


